Citation Nr: 1037476	
Decision Date: 10/01/10    Archive Date: 10/12/10	

DOCKET NO.  01-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of rheumatic 
fever, to include rheumatic heart disease.   

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	J. R. Eppler, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to 
February 1968.  

In a decision dated in April 2007, the Board denied entitlement 
to service connection for each of the disabilities at issue.  The 
Veteran then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2009 
Order, based on a Joint Motion to remand the Board decision, the 
Court remanded the claim to the Board for compliance with the 
instructions in the Joint Motion.  

In November 2009, the Board remanded the case for further 
development.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Any current residuals of rheumatic fever, to include 
rheumatic heart disease, were not manifested during service or 
for many years after service, and any current residuals of 
rheumatic fever, to include rheumatic heart disease, are not 
related to the Veteran's military service.  

2.  There is no evidence of bilateral knee disability during 
military service or within one year of service and there is no 
competent medical evidence linking any current bilateral knee 
disability with the Veteran's period of active duty service.  


CONCLUSIONS OF LAW

1.  Residuals of rheumatic fever, to include rheumatic heart 
disease, were not incurred in or aggravated during service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1127, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  A bilateral knee disability, was not incurred in or 
aggravated during service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has also held that he VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
his service connection claim.  Those elements are:  (1) Veterans 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date for the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA.  By letters dated in 
February 2003 and March 2004, the Veteran was provided with 
notice as to what information and evidence was needed to 
substantiate his claim, as well as what information and evidence 
was to be submitted by him, and what information and evidence 
would be obtained by VA.  He was informed of manner in which VA 
determined effective date and disability ratings in letters dated 
in April 2006 and again in September 2006.  

The Board is aware that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), it was indicated that proper VCAA notice "must 
proceed in an initial unfavorable agency of original jurisdiction 
decision on a service connection claim."  The VA did not provide 
such notice to the Veteran prior to the RO decision in May 2000 
that is the subject of this appeal.  The May 2000 decision was of 
record before enactment of the VCAA in late 2000.  The Board 
finds that the RO cured this defect by providing VCAA notice 
together with the adjudication of claims, as demonstrated by the 
2004 Supplemental Statement of the Case and actions thereafter.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) ( showing 
compliant VCAA notification and readjudicating the claim in the 
form of an Statement of the Case to cure  timing of 
notification).  The Veteran was thus not prejudiced by any defect 
in timing, as the purpose behind the notice has been satisfied, 
"that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of the claim..."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
The Veteran was accorded a comprehensive joints examination by VA 
in July 2006 and a comprehensive heart examination by VA in 
August 2006.  Additionally, pursuant to the Board's remand in 
November 2009, the Veteran was accorded an additional VA 
examination in early 2010.  The Veteran requested a hearing, but 
in an August 2010 statement his representative indicated that 
neither the Veteran nor he was requesting a local hearing.  The 
Board notes the record shows the Veteran has had representation 
by a veteran's service organization and from private counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

In view of the foregoing, the Board finds that VA has essentially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision of the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent service, demonstrates that the Veteran has a current 
disability that was incurred in or aggravated by active military 
service.  38 C.F.R. § 3.303(d).  

When a Veteran had active service for 90 days or more, and 
certain chronic diseases, including heart disease and/or 
arthritis, are manifest to a compensable degree of 10 percent or 
more within the first year following separation from service, 
service connection will be presumed for the condition.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in service disease or 
injury and the present disability.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail each and every piece of evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. West, 
218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The  analysis below focuses on the most salient and 
relevant evidence, and on what this evidence shows, or fails to 
show on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 
(2000) (the law requires only that the Board provide its reasons 
for rejecting evidence favorable to the veteran).  

Residuals of Rheumatic Fever, to Include Rheumatic Heart Disease

A review of the service treatment records reveals that at the 
time of preinduction physical examination, the Veteran gave a 
history of rheumatic fever.  It was reported he had rheumatic 
fever at age six, with questionable cardiac sequelae.  No 
abnormal physical findings were reported.  

On one occasion in March 1966, he again gave a history of 
rheumatic fever at age six and a history of a murmur.  However, 
no murmur was found at the present time.  

At the time of separation examination in October 1967, the 
medical history portion of the examination reflected the query 
"have you ever had or have you now" palpitation or pounding 
heart, high or low blood pressure, or pain or pressure in chest.  
The Veteran indicated "no" to each one.  The Veteran did indicate 
that he either had had or was having rheumatic fever.  It was 
noted in the report of medical history that "PT has no present 
complaint."  Clinical evaluation was entirely normal.  Chest x-
ray study at the time was interpreted as normal.  

Post service medical evidence shows that beginning in 1993, the 
Veteran was evaluated and treated for mitral insufficiency, mild 
mitral regurgitation, and coronary artery disease.  

He was accorded a heart examination by VA in August 2006.  He was 
described as a poor historian.  He gave a history of having 
rheumatic fever at age six, again at age 12, and again at age 39.  
However, on each occasion, he was not able to give any clear 
history as to any subsequent cardiac involvement.  

Clinical and laboratory examinations were conducted and 
assessments were made of coronary artery disease, stable, and 
carotid stenosis, presently described as asymptomatic.  It was 
noted that these diagnoses were "less likely than not" associated 
with rheumatic fever.  The examiner reviewed the claims file and 
electronic file.  Notation was made of an echocardiogram study 
done in February 1997 showing normal valvular structure and 
normal functions of the mitral, aortic, and tricuspid valves.  
Also, notation was made of normal left ventricular function with 
left ventricular ejection fraction.  Cardiac catheterization at 
that time revealed normal ventricular ejection fraction.  
Reference was also made to an echocardiogram study done in 
July 2001 showing normal valve structure and function as above 
with left ventricular ejection fraction of 60 percent.  The 
examiner stated that "from these studies there was no indication 
that [the Veteran] has any residual effects of rheumatic fever 
that he reported to have had in childhood and at age 39."  

The record reveals the Veteran was accorded another cardiac 
examination by VA in February 2010.  The Veteran stated that he 
had rheumatic fever when he was a child in 1948 and reported he 
had a relapse in 1954 at age 12.  He recalled being treated with 
"folk remedies."  He was drafted in 1966 and he stated he was 
unfit on a prior examination for enlistment.  On current 
examination there were no findings with regard to rheumatic fever 
and the examiner stated there was no evidence of heart murmur or 
evidence of congestive heart failure.  X-ray studies show no 
radiographic evidence of active cardiopulmonary disease.  The 
examiner stated that the five volumes in the claims file were 
reviewed.  Reference was made to the preinduction examination 
showing a history of "rheumatic fever at age six, but no 
residuals and no current complaints in 1965 or 1967.  The 
examiner added that no heart murmur was specified in March 1966 
and no murmur was heard either.  In October 1967 another 
evaluation showed no swollen joints and negative cardiac 
disability.  It was the physician's opinion that the Veteran's 
claimed residuals of rheumatic fever, including rheumatic heart 
disease "are less likely as not chronically aggravated (i.e., 
increase in severity) during service (less than 50 to 50 
probability).  First there was questionable rheumatic fever and 
no cardiac findings on the exams.  If the Veteran had RF at age 
six y/o he would present earlier heart carditis or congestive 
heart failure or heart murmur.  No evidence of heart murmur in 
exam.  The Veteran had hx of CAD which is related to his aging 
process and cardiac risks.  In addition, there are no chronic 
joints condition related with rheumatic fever or rheumatic heart 
disease..."  

Bilateral Knee Disability

With regard to the claim for service connection for a bilateral 
knee disorder, a review of the service treatment records reveals 
that at the time of preinduction examination, the Veteran gave a 
history of a trick left knee.  He stated that he had "pulled 
tendons" in the knee in February 1965.  However, at the time of 
preinduction examination, there were no more physical findings.  

During service, the Veteran received treatment on one occasion 
for an injured knee, reported as "difficulty to full extension."  
The specific knee involved was not noted.  He also received 
treatment for "pulled muscles in the knee" on another occasion in 
September 1966 while playing football.  

However, at the time of separation examination in October 1967, 
the Veteran denied having or having had swollen or painful 
joints, a history of broken bones, or a trick or locked knee.  It 
was indicated that "had no personal complaint."  Clinical 
evaluation at that time was entirely normal.  

Post service medical evidence revealed the first documentation of 
the presence of a knee disability to be in April 1985, a time 
many years following service discharge, when X-ray studies showed 
bilateral knee joint narrowing.  Subsequent VA records in 1993 
showed treatment and evaluation for degenerative joint disease of 
the knees.  

Additional post service evidence includes the report of a joints 
examination of the Veteran by VA in July 2006.  The claims folder 
and the electronic medical records were reviewed by the examiner.  
An extensive history was recorded.  Clinical and X-ray 
examinations were also performed.  The conclusion was severe 
degenerative arthritis of both knees with probable 
osteochondromatosis in the right knee and chondrocalcinosis in 
the left knee.  The examiner opined that it was her opinion when 
the Veteran was enlisted in the military "he did not have any 
joint or bone abnormalities as a result of the sequelae of the 
rheumatic fever."  It was stated that the physical examination 
and induction report confirmed that findings in the medical 
records during service showed no evidence of any chronic bone or 
joint condition.  X-ray studies of the knees and elbows showed no 
evidence of any residual sequelae or arthritis either.  The 
examiner noted that in a true rheumatic fever, "usually arthritis 
and the early symptoms characterized by joint pain more prominent 
than the other signs of inflammation.  The joints are added it 
seems to a migratory pattern...the natural history is that this is 
a transient polyarthritis, migratory effecting (sic) the 
knees...and not lasting for more than a week.  With treatment 
usually less joints are effected (sic) with symptoms."  

The examiner added that in the literature there was no evidence 
of any chronic sequelae or rheumatic fever.  The examiner 
considered that the Veteran's acute rheumatic fever shifted at 
the age of six and probably at the age of 12, but when he 
enlisted in the service, he did not have any chronic or active 
conditions related to the joints or bones.  The examiner also 
added that current bilateral knee disability is not related to 
the episode of acute rheumatic fever and "there is not sequelae 
of the rheumatic fever and was not aggravated during the military 
service."  It was the examiner's opinion that the current knee 
disability was osteoarthritis which was aggravated by the 
presence of an inflammatory arthritis such as chondrocalcinosis.  

Additional post service medical evidence includes the report of 
examination of the Veteran by VA in February 2010.  The claims 
folder was reviewed by the examiner.  The Veteran stated he had 
sustained several knee injuries during basic training and claimed 
he was placed on profile status.  He also reported he injured his 
right knee in 1965.  There was no history of hospitalization or 
surgery.  Following examination he was given a diagnosis of 
bilateral knee degenerative joint disease.  The examiner 
expressed the opinion that the Veteran's bilateral knee 
disability was "less likely than not chronically aggravated 
(i.e., increase in severity) during service (less than 50 to 50 
probability)...the Veteran has advanced degenerative joint disease 
of knees most likely due aging process and genetic 
predisposition."  

Analysis

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
(decisions of the Board shall be based on the entire record in 
the proceeding with consideration of all evidence and material of 
record); 38 U.S.C.A. § 5107(b) (VA shall consider all information 
and lay and medical evidence of record in a case); 38 C.F.R. 
§ 3.303(a) (service connection claims "must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of the material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); See also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr v. Nicholson, 21 Vet. App. 303 
(2007) ("the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the heart murmur, to include rheumatic heart 
disease, a review of the entire record reveals the Veteran has 
been most recently found to have no organic pathology indicative 
of the presence of a chronic heart disorder.  VA grants service 
connection for disease or injury resulting in disability.  With 
regard to whether the Veteran has a heart murmur, he himself is 
not competent to opine as to whether he has a heart murmur 
indicative of the heart disorder.  He is indeed competent to 
report symptoms like chest pain and shortness of breath.  See, 
for example, as noted above Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be established from weight and 
credibility, and these are factual determinations that go to the 
probative value of the evidence.  The Veteran has not established 
that he has any expertise for establishing that he had a heart 
murmur in service.  He has not shown that he knows how to use or 
interpret a stethoscope or other means of detecting the presence 
of a heart murmur and exactly what that means.  This leads us to 
the statement that he asserts that he had a heart murmur during 
service.  This is a matter of credibility.  In this regard, 
although service treatment records refer to a history of the 
heart murmur, the service treatment records include the report of 
separation examination in October 1967 at which time the Veteran 
was not found to have any type of heart disorder.  History in the 
years following service based on remote recollection is 
inconsistent with the contemporaneous records that do not 
document the presence of a heart disability and the Veteran's 
recollections are, therefore, deemed not credible.  As noted 
above, at the time of separation, the Veteran stated that he was 
in good health and no heart disability was found.  The Board 
believes that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally noteworthy and 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  

The Board notes that even if the Veteran has a heart murmur, the 
Federal Circuit has established that there must be current 
disability.  In other words, in order for an individual to 
qualify for entitlement to compensation, the individual must 
prove existence of a disability, and one that has resulted from a 
disease or injury that was incurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability due 
to injury or disease, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  At best, the Veteran has 
a heart murmur without underlying disease.  To the extent that he 
reports that he has a heart murmur that was aggravated by his 
military service, the Board concludes that the observations of 
the VA physicians in 2006 and 2010 are far more probative as to 
the existence of pathology and disability.  The Board 
acknowledges again that he is competent to report claimed 
symptoms.  However, in this case, the medical evidence is far 
more probative as to the existence for the underlying pathology.  
The examiners in 2006 and 2010 each had access to the entire 
claims file.  In February 2010 the Veteran was accorded a 
complete cardiac evaluation, to include an X-ray study.  The 
examiner found there were no residuals or rheumatic fever and no 
current heart disorder.  There is no contrary medical opinion of 
record.  

With regard to the bilateral knee disability, again, as noted 
above, the Veteran denied any knee problems at the time of 
separation examination in October 1967 and clinical evaluation at 
that time was entirely unremarkable.  It was specifically stated 
the Veteran had no present complaint at the time of the 
examination.  Confirmation of the presence of a disability of the 
knees, particularly the arthritis, did not come for years 
following service discharge.  The Board finds that histories 
reported by the Veteran for treatment purposes are of more 
diminished probative value than more recent assertions and 
histories provided in connection with VA disability compensation 
examination purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of diagnosis 
and treatment are considered very trustworthy because the 
individual has a strong motive to tell the truth in order to 
receive proper care for any complaints he or she might have).  

Additionally, the Veteran was accorded examinations by VA in 2006 
and again in 2010.  Those examinations included a complete review 
of the entire claims file.  The individuals conducting the 
examinations were medical professionals, skilled and trained in 
health medicine, and their findings are consistent with the 
Veteran's denial of any knee problems at the time of separation 
examination.  Even with a sympathetic reading of the evidence, 
the more probative evidence weighs against a finding that the 
Veteran has any type of bilateral knee disability, including 
arthritis, that has bothered him ever since service discharge.  
The Veteran in not competent to opine that any current arthritis 
of the knees is related to his military service.  Unlike a strain 
or sprain or broken bone, the etiology of joint arthritis is more 
complex, being a medical matter that requires medical training 
expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007); See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In view of the foregoing, service connection is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise with regard to either issue and the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of rheumatic fever, to include 
rheumatic heart disease, is denied.  

Service connection for bilateral knee disability is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


